Holt, J.
(dissenting).
I dissent:
Courts should not undertake to specifically enforce a contract which has no existence in the eye of the law. Section 6961, G. S. 1913, pro*175vides that no sale or other alienation of the homestead of a married owner shall be valid without the signature of both husband and wife. This so-called contract does not contain the signature of the husband. Our decisions hold a contract of sale or conveyance of the homestead so lacking to be absolutely void, not merely voidable. Barton v. Drake, 21 Minn. 399; Scanlon v. Oliver, 43 Minn. 538, 44 N. W. 1031; Law v. Butler, 44 Minn. 483, 47 N. W. 53, 9 L.R.A. 856; Weitzner v. Thingstad, 55 Minn. 244, 56 N. W. 817. In the case at bar the parties to the writing evidently realized the need of a contract signed by both husband and wife for there is a provision to that effect. But before the time arrived for delivery thereof, defendant, the purchaser, had given plaintiffs notice that he refused to go on with the deal. The tender by plaintiffs of a valid contract thereafter could have no more effect on the right to specific performance than would the tender of a deed in case of an oral contract for the sale of. real estate. In the latter caqe it will be conceded that specific performance could not be had. Keystone Iron Co. v. Logan, 55 Minn. 537, 57 N. W. 156, and Stromme v. Rieck, 107 Minn. 177, 119 N. W. 948, 131 Am. St. 452, did not involve the sale of a homestead. And there was not in either of those cases a withdrawal from the negotiations by the vendee or refusal by him to proceed further in the transaction, as in the ease at bar, prior to the ratification there held to render the contracts enforceable. Those cases as -well as that of Unruh v. Roemer, 135 Minn. 127, 160 N. W. 251, proceed on the theory that a principal may ratify and adopt the act of an. agent in executing a written contract for the sale of real estate, although the -agent had no written authority to execute it at the time it was made. The ratification or adoption is considered accomplished by the act of .instituting the suit for specific performance. But no sale of the homestead of a married person can be consummated by any other act than by the -affixing of the signatures ot both husband and wife to a written contract of sale or conveyance.